Citation Nr: 0601788	
Decision Date: 01/20/06    Archive Date: 01/31/06

DOCKET NO.  02-00 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether the veteran is competent for Department of Veterans 
Affairs (VA) benefits purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The veteran served on active duty from August 1963 to 
August 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision by the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The case was remanded 
for additional development in November 2003.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  A 
review of the record shows the veteran was notified of the 
evidence not of record that was necessary to substantiate his 
claim and of which parties were expected to provide such 
evidence by correspondence dated in February 2004.

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159 (2005).  

For VA purposes, a mentally incompetent person is one who, 
because of injury or disease, lacks the mental capacity to 
contract or to manage his affairs, including the disbursement 
of funds without limitation.  38 C.F.R. § 3.353(a) (2005).  
There is a presumption in favor of competency.  Where 
reasonable doubt arises regarding a beneficiary's mental 
capacity to contract or to manage his affairs, including the 
disbursement of funds without limitation, such doubt will be 
resolved in favor of competency.  38 C.F.R. § 3.353(d).

Unless the medical evidence is clear, convincing and leaves 
no doubt as to the person's incompetency, the rating agency 
will not make a determination of incompetency without a 
definite expression regarding the question by the responsible 
medical authorities.  38 C.F.R. § 3.353(c).  Determinations 
as to incompetency should be based upon all evidence of 
record, and there should be a consistent relationship between 
the percentage of disability, facts relating to commitment or 
hospitalization, and the holding of incompetency.  Id.

In this case, the medical evidence includes a December 2001 
VA psychiatric examination report noting the veteran was 
incompetent for VA purposes.  A similar finding was noted 
upon hospital discharge in May 2002.  VA hospital reports 
dated in December 2003 and January 2004 noted the veteran 
might be using crack cocaine and alcohol more frequently than 
before and that he needed to be supervised for his compliance 
with medication and because of his substance-dependent 
behavior.  A December 12, 2003, VA staff psychiatrist, 
however, while noting that the veteran met the criteria for 
mild depression and had a history of chronic schizophrenia, 
polysubstance abuse, alcohol dependence, and cocaine 
dependence, opined that a court would find that the veteran 
was competent and possessed sufficient mental capacity to 
make adequate decisions.  In light of the inconsistent 
medical opinions of record, the Board finds additional 
development is required prior to appellate review.

Accordingly, this claim is REMANDED for the following 
actions:

1.  The veteran should be scheduled for 
an appropriate examination for an opinion 
as to whether he has the requisite mental 
capacity to contract or to manage his 
affairs, including the disbursement of 
funds without limitation.  All indicated 
tests and studies are to be performed.  
Prior to the examination, the claims 
folder must be made available to the 
psychiatrist for review.  A notation to 
the effect that this record review took 
place should be included in the report.  
Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

2.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

3.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed.  
If any benefit sought remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

